DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-12, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kho et al. (US Pub: 2019/0122018 A1).
As to claim 1, Kho discloses a display device (i.e. as seen in figure 1-2 embodiments the display device is said to be touch panel light-emitting display) (see Fig. 1-2, [00560062]) comprising: 
 a substrate (i.e. the substrate 110 is the display panel substrate for the LED devices) (see Fig. 1, [0061-0062]); 
 a plurality of light-emitting elements disposed on the substrate (i.e. the organic light emitting layer for the display 100 which has a plurality of light-emitting pixel element) (see Fig. 1, [0059]); 
 at least one inorganic or organic layer disposed on the plurality of light-emitting elements (i.e. the organic layer for the organic light emitting layer is said to be on the display itself) (see Fig. [0059-0060]); 
a vibration layer disposed on the at least one inorganic or organic layer (i.e. the element 300 is a vibration layer that is disposed on the inorganic or organic layer, as seen in figure 1, the element 300 is set on the display area 100 to output vibration to the user) (see Fig. 1-2, [0059-0065]); 
a plurality of sound electrodes to which a plurality of sound driving voltages are applied to vibrate the vibration layer (i.e. as seen in figure 2 the plurality of sound electrode 313 and 315 are said to be on the piezoelectric film to create sound which having a plurality of voltages to crate the vibration on the device seen in figure 4) (see Fig. 2-4, [0065-0081]); and 
a plurality of sensor electrodes for sensing an input (i.e. the 330 is the sensing electrode layer which is able to detect the finger print information input) (see Fig. 2-4, [0093]).
As to claim 13, Kho discloses a display device (i.e. as seen in figure 1-2 embodiments the display device is said to be touch panel light-emitting display) (see Fig. 1-2, [00560062]) comprising: 
 a substrate comprising a front portion and a first side portion extended from a first side of the front portion (i.e. as seen in figure 1 the substrate for the touch panel display 110 has a front side and the first side of the front side which in the vertical depth side of the substrate as seen in the drawing of the display stack in figure 1) (see Fig. 1, [0056-0059]); 
a plurality of light-emitting elements disposed on a first surface of the front portion and the first side portion of the substrate (i.e. the organic light emitting layer for the display 100 which has a plurality of light-emitting pixel element is array on the depth layer as well as the front layer as it is a planar structure that exists on the entirely of the display surface 100 ) (see Fig. 1, [0059]); and 
 a plurality of sound output units configured to output a sound, wherein a first sound output unit among the plurality of sound output units is disposed on a second surface of one of the front portion and the first side portion of the substrate (i.e. as seen in figure 2 the plurality of sound electrode 313 and 315 are said to be on the piezoelectric film to create sound which having a plurality of voltages to create the vibration on the device seen in figure 4, that is formed on the front area as well as the side of the vertical depth direction as seen in figure 4) (see Fig. 2-4, [0065-0081]).
As to claim 2, Kho teaches the display device of claim 1, wherein the plurality of sensor electrodes are disposed on the vibration layer (i.e. as seen in figure 4 the sensor electrode 330 is seen to be displaced on the vibration layer 310 which allow the vibration to be passed on to the display area) (see Fig. 4, [0086-0092]).
As to claim 3, Kho teaches the display device of claim 1, wherein the plurality of sound electrodes are disposed on the at least one inorganic or organic layer, and the vibration layer is disposed on the plurality of sound electrodes (i.e. substrate has been at least one of organic or inorganic layer as such material covers all substrate types used in the display unit 100) (see Fig. 1-4, [0059-0061]).
As to claim 4, Kho teaches the display device of claim 1, further comprising a first sensor insulating layer disposed on the plurality of sound electrodes, wherein the plurality of sound electrodes are disposed on the vibration layer, and the plurality of sensor electrodes are disposed on the first sensor insulating layer (i.e. as seen in figure 5 the insulation layer is the filler element 330 which is where the sensor electrode 335 and 337 are displayed upon) (see Fig. 5, [0093]).
As to claim 14, Kho teaches the display device of claim 13, wherein a second sound output unit among the plurality of sound output units is disposed on the second surface of other one of the front portion and the first side portion of the substrate (i.e. as seen in figure 2 the plurality of sound electrode 313 and 315 are said to be on the piezoelectric film to create sound which having a plurality of voltages to create the vibration on the device seen in figure 4, that is formed on the front area as well as the side of the vertical depth direction as seen in figure 4) (see Fig. 2-4, [0065-0081]).
As to claim 15, Kho teaches the display device of claim 13, wherein the substrate further comprises a second side portion extended from a second side of the front portion (i.e. the structure of the substrate has a second end opposite of the first end) (see Fig. 1-2, [0059-0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Shin et. al. (US Pub: 2019/0028669 A1) is cited for figure 1 embodiment which teaches a similar type of sound based touch input system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2022